        Case 2:16-cr-00285-APG-NJK Document 262 Filed 07/27/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     WENDI L. OVERMYER
 3   Assistant Federal Public Defender
     Las Vegas, Nevada 89101
 4   (702) 388-6577
     wendi_overmyer@fd.org
 5
     Attorney for Brandon Lamar Pruitt
 6
 7                        UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                   Case No. 2:16-cr-285-APG-NJK
11                Plaintiff,                     Stipulation to Stay Briefing on
12                                               Remand pending Resolution of
           v.
                                                 Petition for Certioari
13   BRANDON LAMAR PRUITT,
14                Defendant.
15
16         IT IS HEREBY STIPULATED AND AGREED, by and between
17   Christopher Chiou, Acting United States Attorney, and Elham Roohani,
18   Assistant United States Attorney, counsel for the United States of America, and
19   Rene L. Valladares, Federal Public Defender, and Wendi L. Overmyer, Assistant
20   Federal Public Defender, counsel for Brandon Lamar Pruitt, that the current
21   briefing schedule on remand—providing that the parties file a stipulation for
22   items agreed upon by August 13, 2021 and briefing for items not agreed upon by
23   August 20, 2021 (ECF No. 258)—be stayed pending resolution of Mr. Pruitt’s
24   forthcoming petition for certiorari to the United States Supreme Court. The
25   parties further stipulate Mr. Pruitt will notify this Court within 14 days of
26   resolution of the petition.
        Case 2:16-cr-00285-APG-NJK Document 262 Filed 07/27/21 Page 2 of 4




 1         The Stipulation is entered into for the following reasons:
 2         1.     Mr. Pruitt appealed his conviction and sentence (ECF No. 216) to
 3   the United States Court of Appeals for the Ninth Circuit. United States v. Pruitt,
 4   No. 19-10125 (9th Cir.). The Ninth Circuit affirmed in part and vacated in part,
 5   entering a limited remand to conform the written judgment to this Court’s oral
 6   sentence for certain supervision conditions and for consideration of an
 7   obstruction sentencing enhancement. Memorandum, United States v. Pruitt, No.
 8   19-10125, 839 F. App’x 90, 95 (9th Cir. 2020). The Ninth Circuit denied Mr.
 9   Pruitt’s petition for rehearing and en banc review. Order, United States v. Pruitt,
10   No. 19-10125, Dkt. 74 (9th Cir. June 29, 2021). This Court subsequently ordered
11   the parties to file a stipulation for remand items agreed upon by August 13, 2021
12   and briefing for items not agreed upon by August 20, 2021. ECF No. 258.
13         2.     Mr. Pruitt intends to file a petition for certiorari with the Supreme
14   Court. Mr. Pruitt has until September 27, 2021 to file his petition. Sup. Ct. R.
15   13.
16         3.     Given that Mr. Pruitt intends to seek further review of his
17   conviction and sentence, the parties now stipulate to stay the briefing schedule
18   on remand (ECF No. 258) pending resolution of Mr. Pruitt’s forthcoming petition
19   for certiorari. Mr. Pruitt will notify this Court within 14 days of the Supreme
20   Court’s resolution of his petition.
21         4.     The Government does not oppose the stay of the briefing schedule
22   pending resolution of Mr. Pruitt’s forthcoming petition for certiorari.
23
24
25
26
                                                2
      Case 2:16-cr-00285-APG-NJK Document 262 Filed 07/27/21 Page 3 of 4




 1        Dated: July 27, 2021.
 2
 3
     RENE L. VALLADARES                  CHRISTOPHER CHIOU
 4   Federal Public Defender             Acting United States Attorney

 5
        /s/ Wendi L. Overmyer               /s/ Elham Roohani
 6   By_____________________________     By_____________________________
     WENDI L. OVERMYER                   ELHAM ROOHANI
 7   Assistant Federal Public Defender   Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                         3
        Case 2:16-cr-00285-APG-NJK Document 262 Filed 07/27/21 Page 4 of 4




 1                        UNITED STATES DISTRICT COURT

 2                               DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                      Case No. 2:16-cr-285-APG-NJK

 5                Plaintiff,                        ORDER

 6         v.

 7   BRANDON LAMAR PRUITT,

 8                Defendant.
 9
10         Based on the pending Stipulation of counsel, and good cause appearing

11   therefore, the Court finds that:

12         IT IS THEREFORE ORDERED that the current briefing schedule on

13   remand—providing that the parties file a stipulation for items agreed upon by

14   August 13, 2021 and briefing for items not agreed upon by August 20, 2021 (ECF

15   No. 258)—be stayed pending resolution of Mr. Pruitt’s forthcoming petition for
16   certiorari to the United States Supreme Court. The Court further orders
17   Mr. Pruitt to notify this Court within 14 days of resolution of the petition.
18                     27thof July, 2021.
           DATED this ___
19
20                                           UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
                                                4
